H9022 (12/15)
Information to identify the case:
Debtor 1              William H Gilliam                         United States Bankruptcy Court
                      Name
                                                                District of Hawaii

Debtor 2                                                        Case number: 19−01366
                      Name
(Spouse, if filing)                                             Chapter: 13

NOTICE OF ENTRY OF ORDER OR JUDGMENT
NOTICE IS GIVEN THAT:

The court entered the following order or judgment on the date below,

Turnover Order(Related Doc # 50) Date of Entry: 6/17/2020. (LL)

The order or judgment may be viewed at the Clerk's Office. It may also be viewed online using PACER, the
federal judiciary's electronic records system. Information about obtaining and using a PACER account is
available at the court website, www.hib.uscourts.gov.


Date: June 17, 2020                                             Michael B. Dowling
                                                                Clerk
Clerk's Office:
1132 Bishop Street, Suite 250
Honolulu, Hawaii 96813
(808) 522−8100
www.hib.uscourts.gov




        U.S. Bankruptcy Court - Hawaii #19-01366 Dkt # 148-1 Filed 06/17/20 Page 1 of 1
